          Case 1:18-mc-02859-PAC Document 141 Filed 02/03/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :   18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-MC-2859 (PAC)
LIABILITY LITIGATION                                           :
                                                               :   ORDER NO. 54
This Document Relates to All Cases                             :
---------------------------------------------------------------x

         This Order resolves several disputes among the Parties in this multi-district litigation

regarding the scope of expert depositions and pretrial briefing in advance of Nutting (19-cv-699),

the first bellwether trial, and the schedule for Pride (18-cv-10649), the second bellwether trial.

         On January 28, 2021, the Parties jointly submitted a letter detailing their respective

positions on the scope of expert depositions and pretrial briefing for Nutting and setting forth

alternative proposed schedules for Pride. 1 Letter, Jan. 28, 2021, ECF No. 323. 2 On February 1,

2021, the Court heard oral argument from the Parties.

         Plaintiffs request an order requiring the Parties to depose the experts once, in advance of

Nutting, on their general opinions, Nutting-specific opinions, and Pride-specific opinions. Letter

1. 3 Alternatively, Plaintiffs ask the Court to order that the experts be deposed as to their general

opinions only once, in advance of Nutting, and order that any future depositions of these experts

be conducted remotely and be limited to Pride-specific opinions. Plaintiffs principally argue that


1
 The letter also asked the Court to extend Zimmer’s deadline for submitting its expert reports in
Nutting from February 10 to February 22, 2021. Because the Parties have agreed to this
extension, the Court has extended the deadline, as set forth separately in the Seventh Amended
Schedule, Order No. 53.
2
    All ECF citations are to case No. 18-md-2859.
3
 Plaintiffs also ask the Court to impose a 10-hour time limit on these Nutting-Pride consolidated
depositions. The Court addresses that request below. See infra p. 5.
                                                         1
         Case 1:18-mc-02859-PAC Document 141 Filed 02/03/21 Page 2 of 5




consolidating the depositions would be economically efficient and reduce the COVID–19 risk

that extra travel for future Pride expert depositions would entail. Letter 2. Additionally,

Plaintiffs request an order requiring the Parties to bring all objections to general opinions in their

Daubert motions before Nutting, so that any Daubert motions the Parties make before Pride

contain only objections to Pride-specific opinions, again in the name of efficiency. Letter 1–2.

       Zimmer principally opposes Plaintiffs’ requests on logistical grounds, arguing that the

Sixth Amended Schedule (Order No. 51, ECF No. 318) simply does not contain enough time for

the Parties to depose the experts on their Nutting-specific and Pride-specific opinions

simultaneously, and that Zimmer will need to inquire about the experts’ general opinions in the

course of fully questioning their Pride-specific opinions. Letter 3–4. Additionally, the Pride

depositions may raise issues about general opinions that were less relevant (and therefore not

asked about) in the earlier Nutting depositions, because Nutting involves a different product

(Kinectiv) than the one at issue in Pride (M/L Taper). Letter 4. Zimmer also cautions that if the

Court imposes the “blanket limitations” that Plaintiffs request, the Court will have to resolve the

Parties’ disputes over what is a general opinion and what is a case-specific opinion, which will

likely end up being very inefficient. Id.

       Upon due consideration of the Parties’ submitted materials and oral representations, the

Court denies: (1) Plaintiffs’ request for an order requiring the Parties, at the March/April 2021

expert depositions in advance of the Nutting bellwether trial, to ask all of their questions

regarding the experts’ general opinions, Nutting-specific opinions, and Pride-specific opinions;

(2) Plaintiffs’ alternative request that any future depositions of these experts be conducted

remotely and be limited to Pride-specific opinions; and (3) Plaintiffs’ request that the Court

“clarify” that experts will be deposed on their general opinions only once, “any Daubert



                                                  2
        Case 1:18-mc-02859-PAC Document 141 Filed 02/03/21 Page 3 of 5




challenges to the experts’ general opinions will be addressed pursuant to the proposed Seventh

Amended Schedule, and any future depositions and Daubert briefing will be limited to case-

specific opinions.” Letter 1–2. The Court addresses the time limits and manner in which the

expert depositions will be conducted below. See infra p. 5.

       “A district court has wide latitude to determine the scope of discovery.” In re Agent

Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008). The Federal Rules of Civil

Procedure require the Court to limit the extent of discovery that is “unreasonably cumulative or

duplicative, or [that] can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

       Here, Plaintiffs’ economic justifications do not convince the Court that allowing the

Parties to conduct separate expert depositions in advance of Nutting and Pride would lead to

unreasonably cumulative or duplicative depositions. Nor does the Court believe that, in the end,

granting Plaintiffs’ request to consolidate would lead to efficiency. While consolidating the

expert depositions would reduce expenses relating to travel, it would be very difficult to

coordinate given that the Parties have only three to four weeks in which to complete the Nutting

expert depositions. 4 Consolidation would also threaten the Parties’ ability to conduct robust

depositions that help the bellwether trials forecast the outcomes of future litigation as accurately




4
  As Zimmer notes, an order requiring the Parties to depose the experts on their Nutting-specific
and Pride-specific opinions simultaneously would also represent a significant departure from the
Court’s prior scheduling orders in this matter, which ordered that expert depositions will be
conducted first for “Bellwether Trial # 1,” implying that expert depositions for other bellwether
trials will follow separate, forthcoming schedules. See Order Governing Bellwether Selection &
Process, Order No. 19, ECF No. 102; First Am. Sched., Order No. 26, ECF No. 139; Second
Am. Sched., Order No. 31, ECF No. 177; Third Am. Sched., Order No. 41, ECF No. 263; Fourth
Am. Sched., Order No. 46, ECF No. 291; Fifth Am. Sched., Order No. 50, ECF No. 312; Sixth
Am. Sched., Order No. 51, ECF No. 318.

                                                  3
         Case 1:18-mc-02859-PAC Document 141 Filed 02/03/21 Page 4 of 5




as possible. Accordingly, the Court denies Plaintiffs’ request to consolidate the expert

depositions in advance of Nutting.5

       The Court likewise finds no good cause for ordering the Parties to ask all questions

regarding the experts’ general opinions during the Nutting expert depositions. Forcing the

Parties (and ultimately, the Court) to distinguish between general opinions and case-specific

opinions threatens to unnecessarily consume more resources than letting the Parties depose the

experts as they see fit, understanding that the deposition time limits (discussed below) provide a

strong disincentive against repeatedly covering the same ground. And the Plaintiffs may, of

course, request a limiting order during the depositions if they believe that Zimmer is acting in

bad faith or is unreasonably annoying the deponents with cumulative questioning. Fed. R. Civ.

P. 30(d)(3)(A) and (B). Accordingly, the Court denies Plaintiffs’ request to limit the scope of the

Nutting and Pride depositions by ordering that the Parties may depose the experts concerning

their general opinions only once, in advance of Nutting.

       The Court is also wary of limiting the scope of Daubert motions at this early stage of the

litigation, before the Parties know what the experts even have to say. See In re Gen. Motors LLC

Ignition Switch Litig., No. 14-MD-2543 (JMF), 2017 WL 9771806, at *2 n.1 (S.D.N.Y. May 4,

2017) (“The interest in efficiency . . . does not trump the Court’s interest in ensuring that its

decisions are based on a properly developed record—and the need to provide the parties with an

adequate opportunity to develop the record and present their strongest arguments.”).

Accordingly, each side may argue what it thinks appropriate in its Daubert and other pretrial

motions, understanding that the Court will not give anyone two bites at the apple. Before filing


5
 The Court notes that Zimmer has agreed to conduct expert depositions regarding Pride in
summer 2021, so keeping those depositions separate from the March/April 2021 Nutting
depositions will not delay Pride’s trial start date. Letter 3.

                                                  4
          Case 1:18-mc-02859-PAC Document 141 Filed 02/03/21 Page 5 of 5




any pretrial motions in Pride, however, the Parties are directed to “confer in good faith regarding

the applicability of the Court’s [Nutting] pretrial rulings” to Pride. In re Gen. Motors LLC

Ignition Switch Litig., Nos. 14-MD-2543 (JMF), 15-CV-8324 (JMF), 2017 WL 4417693, at *7

(S.D.N.Y. Oct. 3, 2017). The goal of that conference will be to “avoid making arguments that,

based on a fair reading of the Court’s prior opinions, the Court is likely to reject.” Id.

         Each expert deposition will consist of one 7-hour day, unless the expert is designated as a

case-specific expert on more than one bellwether case, in which case that expert may be deposed

for an additional three hours for each case beyond the first, consistent with the Order on

Deposition Protocol. Order No. 42 at 8, ECF No. 264.

         Experts who agree to in-person depositions will be deposed in person, and those who do

not agree to in-person depositions will be deposed remotely. This is consistent with the Court’s

prior order regarding the depositions of Rule 30(b)(6) witnesses. See Order Resolving Depo.

Dispute 2–3, Order No. 45, ECF No. 282.

         Finally, the Court adopts Zimmer’s proposed schedule for Pride, 6 with one change:

mediation regarding the Kinectiv cases will commence on November 26, 2021, seven weeks

after Nutting is expected to conclude. The Pride schedule is set forth separately in Order No. 55.

    Dated: New York, New York                         SO ORDERED
           February 3, 2021


                                                      ________________________
                                                      HONORABLE PAUL A. CROTTY
                                                      United States District Judge




6
  The Court rejects Plaintiffs’ proposed schedule because it does not leave the Court enough time
to rule on all Pride pretrial motions while giving appropriate attention to the rest of the Court’s
docket.
                                                  5
